Exhibit 10(h)(i)

IDAHO POWER COMPANY

 

SECURITY PLAN FOR

SENIOR MANAGEMENT EMPLOYEES I

Amended and Restated

Effective December 31, 2004

                                                                                               

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I         PURPOSE; EFFECTIVE DATE1

ARTICLE II        DEFINITIONS2

> 2.1     Actuarial Equivalent2
> 
> 2.2     Administrative Committee2
> 
> 2.3     Affiliate2
> 
> 2.4     Beneficiary3
> 
> 2.5     Board3
> 
> 2.6     Change in Control3
> 
> 2.7     Change in Control Period4
> 
> 2.8     Company4
> 
> 2.9     Compensation Committee4
> 
> 2.10       Compensation5
> 
> 2.11       Disability5
> 
> 2.12       Early Retirement Date5
> 
> 2.13       Employer5
> 
> 2.14       Final Average Monthly Compensation6
> 
> 2.15       Frozen Retirement Benefit6
> 
> 2.16       Frozen Survivor Benefit7
> 
> 2.17       Normal Form of Benefit7
> 
> 2.18       Normal Retirement Date7
> 
> 2.19       Participant8
> 
> 2.20       Plan Year8
> 
> 2.21       Retirement8
> 
> 2.22       Retirement Plan8
> 
> 2.23       Security Plan Retirement Benefit8
> 
> 2.24       Target Retirement Percentage8
> 
> 2.25       Termination Date8
> 
> 2.26       Years of Participation9

ARTICLE III       PARTICIPATION AND VESTING10

> 3.1     Eligibility and Participation10
> 
> 3.2     Vesting10
> 
> 3.3     Change in Employment Status10
> 
> 3.4     Non-Participating Affiliate10

ARTICLE IV       BENEFIT ELECTION11

> 4.1     Benefit Election11
> 
> 4.2     Commencement of Benefits11

ARTICLE V        SURVIVOR BENEFITS12

> 5.1     Pre-retirement Survivor Benefits12
> 
> 5.2     Post-termination Survivor Benefit13
> 
> 5.3     Survivor Benefit Election for Participants Prior to December 1, 199413
> 
> 5.4     Suicide14

ARTICLE VISECURITY PLAN RETIREMENT BENEFITS15

> 6.1     Normal Retirement Benefit15
> 
> 6.2     Early Retirement Benefit15
> 
> 6.3     Early Retirement Factor16
> 
> 6.4     Early Termination Benefits17
> 
> 6.5     Termination After Change in Control18
> 
> 6.6     Form of Payment18

ARTICLE VII          OTHER RETIREMENT PROVISIONS19

> 7.1     Disability19

--------------------------------------------------------------------------------


> 7.2     Withholding Payroll Taxes19
> 
> 7.3     Payment to Guardian19
> 
> 7.4     Accelerated Distribution20

ARTICLE VIII         BENEFICIARY DESIGNATION21

> 8.1     Beneficiary Designation for Participant Not Eligible for Frozen
> Survivor Benefit21
> 
> 8.2     Beneficiary Designation for Participant Eligible for Frozen Survivor
> Benefit22
> 
> 8.3     Beneficiary Designation at Commencement of Benefits24
> 
> 8.4     Effect of Payment24

ARTICLE IX       ADMINISTRATION25

> 9.1     Administrative Committee Duties25
> 
> 9.2     Indemnity of Administrative Committee26

ARTICLE X        CLAIMS PROCEDURE27

> 10.1       Claim27
> 
> 10.2       Denial of Claim27
> 
> 10.3       Review of Claim27
> 
> 10.4       Final Decision28

ARTICLE XI       TERMINATION, SUSPENSION OR AMENDMENT29

> 11.1       Termination, Suspension or Amendment of Plan29
> 
> 11.2       Change in Control29

ARTICLE XII          MISCELLANEOUS30

> 12.1       Unfunded Plan30
> 
> 12.2       Unsecured General Creditor30
> 
> 12.3       Trust Fund31
> 
> 12.4       Nonassignability31
> 
> 12.5       Not a Contract of Employment31
> 
> 12.6       Governing Law32
> 
> 12.7       Validity32
> 
> 12.8       Notice32
> 
> 12.9       Successors32

--------------------------------------------------------------------------------


                                                     IDAHO POWER COMPANY

                     SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES I

                                                    AMENDED AND RESTATED

                                                EFFECTIVE DECEMBER 31, 2004

                                                                    ARTICLE I

                                                   PURPOSE; EFFECTIVE DATE

The purpose of this Security Plan for Senior Management Employees I (the "Plan")
is to provide supplemental retirement benefits for certain key employees of
Idaho Power Company, its subsidiaries and affiliates.  It is intended that the
Plan will aid in attracting individuals of exceptional ability and retain those
critical to the operation of the Company by providing them with these benefits. 
The effective date of this restatement shall be December 31, 2004.

PAGE 1-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                                   ARTICLE II

                                                                 DEFINITIONS

As used in this Plan, the following terms shall be defined as stated in this
Article, as interpreted by the Administrative Committee pursuant to its
authority granted by Section 9.1 of this Plan.

2.1       Actuarial Equivalent.  "Actuarial Equivalent" shall mean equivalence
in value between two (2) or more forms and/or times of payment based on a
determination by an actuary chosen by the Company using generally accepted
actuarial assumptions, methods and factors as used in the Retirement Plan of
Idaho Power Company which may be amended from time to time.

For purposes of Section 7.4, Actuarial Equivalent shall be calculated using the
Pension Benefit Guaranty Immediate Rate as of the month preceding distribution
plus 1% and the mortality table specified in the Retirement Plan of Idaho Power
Company which may be amended from time to time.

2.2       Administrative Committee.  "Administrative Committee" shall mean the
Administrative Committee appointed by the Compensation Committee pursuant to
Section 9.1 hereof to administer the Plan.

2.3       Affiliate.  "Affiliate" shall mean a business entity that is
affiliated in ownership with the Company or an Employer and is recognized as an
Affiliate by the Company for the purposes of this Plan.

PAGE 2-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.4       Beneficiary.  "Beneficiary" shall mean the person, persons or entity
designated by the Participant pursuant to Article VIII to receive any benefits
payable under the Plan.  Each such designation shall be made in a written
instrument filed with the Administrative Committee and shall become effective
only when received, accepted and acknowledged in writing by the Administrative
Committee or its designee.

2.5       Board.  "Board" shall mean the Board of Directors of the Company.

2.6       Change in Control.  "Change in Control" shall mean any of the
following events:

(a)        any person, or more than one person acting as a group, acquires
ownership of stock of IDACORP, Inc. that, together with all other stock held by
such person or persons, constitutes more than 50% of the total fair market value
or total voting power of the stock of IDACORP, Inc.

(b)        any person, or more than one person acting as a group, acquires (or
has acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of thirty-five percent (35%) or
more of the voting stock of IDACORP, Inc.

PAGE 3-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


(c)        any person, or more than one person acting as a group, other than an
Affiliate of IDACORP (as such term is defined in Rule 12b-2 of the Securities
Exchange Act of 1934), acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from IDACORP, Inc. that have a total fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all the assets
of the corporation immediately prior to such acquisition or acquisitions.  (For
this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets).

(d)        a majority of members of the Board of Directors of IDACORP, Inc. is
replaced during any twelve (12) month period, such that, individuals who at the
beginning of such period constitute the Board of IDACORP, Inc. cease for any
reason to constitute a majority thereof, unless the appointment or election of
each new director was endorsed by a majority of the directors in office prior to
such appointment or election. 

(e)        any event described in (a) through (d) above occurs with respect to
the Company, except that IDACORP, Inc. and its Affiliates shall not be
considered persons for purposes of determining whether there has been a change
in control.

2.7       Change in Control Period.  "Change in Control Period" shall mean the
period beginning with a Change in Control as defined in Section 2.6 and ending
with the earlier of: (i) Termination Date of the Change in Control as determined
by the Compensation Committee or (ii) 24 months following the consummation of a
Change in Control.

2.8       Company.  "Company" shall mean the Idaho Power Company, an Idaho
corporation, its successors and assigns.

2.9       Compensation Committee.   "Compensation Committee" shall mean the
Board committee assigned responsibility for administering executive
compensation.

PAGE 4-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.10     Compensation.  "Compensation" shall mean the base salary and annual
bonus (not to exceed one (1) times base salary for the year in which the bonus
was paid) paid to a Participant and considered to be "wages" for purposes of
federal income tax withholding.  Compensation shall be calculated before
reduction for any amounts deferred by the Participant pursuant to any plan
sponsored by the Employer which permits deferral of current compensation. 
Compensation does not include long-term incentive compensation in any form,
expense reimbursements, or any form of non-cash compensation or benefits.

2.11     Disability.  "Disability" shall mean that a Participant is eligible to
receive benefits under the Long-Term Disability Program maintained by the
Employer.

2.12     Early Retirement Date.  "Early Retirement Date" shall mean a
Participant's Termination Date, if such termination occurs on or after such
Participant's:

(i)                  attainment of age fifty-five (55); or

(ii)                completion of thirty (30) years of Credited Service under
the Retirement Plan

but prior to Participant's Normal Retirement Date.

2.13     Employer.  "Employer" shall mean the Company and any business
affiliated with the Company that employs persons who are approved by the Board
or the Administrative Committee for participation in this Plan.

PAGE 5-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.14     Final Average Monthly Compensation.  "Final Average Monthly
Compensation" shall mean the Compensation received by the Participant during any
sixty (60) consecutive months (during the last ten (10) years of employment) for
which the Participant's compensation was the highest divided by sixty (60).  In
determining Final Average Monthly Compensation, annual bonuses shall be
allocated equally to the months in which they were paid.  Final Average Monthly
Compensation shall not include any Compensation payable to a Participant
pursuant to a written severance agreement with the Employer.  Notwithstanding
the foregoing, because the benefits payable under this Plan are frozen as of
December 31, 2004, Compensation paid after that date shall not be taken into
account.

2.15     Frozen Retirement Benefit.  "Frozen Retirement Benefit" shall mean the
benefit accrued as of November 30, 1994, under the Idaho Power Company Security
Plan for Senior Management Employees as amended and restated May 1, 1990.  The
Frozen Retirement Benefit shall be calculated using compensation through
November 30, 1994, and actual age at commencement of benefits.  All Participants
are 100% vested in their Frozen Retirement Benefit as of November 30, 1994.  The
Frozen Retirement Benefit shall be paid in the form and manner set forth in this
Plan prior to the November 30, 1994 amendment including the early retirement
reduction factors in effect under the May 1, 1990 restatement.  The Frozen
Retirement Benefit shall include the Participant's salary reduction with
interest as provided in Section 5.5 of the Idaho Power Company Security Plan for
Senior Management Employees as amended and restated May 1, 1990.  In addition,
the Frozen Retirement Benefit shall also include any benefit payable from the
Idaho Power Company Supplemental Employee Retirement Plan (SERP) before August
1, 1996 Restatement.  The Participant's age, service and compensation at
August 1, 1996, shall be used in determining this additional Frozen Retirement
Benefit from the SERP.  Effective November 30, 1994, there shall be no
additional employee contributions or salary reductions under this Plan. The
Frozen Retirement Benefit accrued shall not be reduced due to the failure to
complete salary reductions for the final benefit class if such failure resulted
from removing the salary reduction requirement from the Plan effective
November 30, 1994. 

PAGE 6-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.16     Frozen Survivor Benefit.  "Frozen Survivor Benefit" shall mean the
survivor benefit accrued as of November 30, 1994, under Article IV of the Idaho
Power Company Security Plan for Senior Management Employees as amended and
restated May 1, 1990.  The Frozen Survivor Benefit shall be calculated using
compensation through November 30, 1994.  All Participants are 100% vested in
their Frozen Survivor Benefit as of November 30, 1994.  The Frozen Survivor
Benefit shall be paid in the form and manner set forth in this Plan prior to the
November 30, 1994 amendment.  The Frozen Survivor Benefit shall include the
Participant's salary reduction with interest as provided in Section 5.5 of the
Idaho Power Company Security Plan for Senior Management Employees as amended and
restated May 1, 1990.  Effective November 30, 1994, there shall be no additional
employee contributions or salary reductions under this Plan.  In addition, the
Frozen Survivor Benefit shall also include any benefit payable from the Idaho
Power Company Supplemental Employee Retirement Plan (SERP) before August 1, 1996
Restatement.  The Participant's age, service and compensation at termination
shall be used in determining this additional Frozen Survivor Benefit from the
SERP.  The Frozen Survivor Benefit accrued shall not be reduced due to the
failure to complete salary reductions for the final benefit class if such
failure resulted from removing the salary reduction requirement from the Plan
effective November 30, 1994.

2.17     Normal Form of Benefit.  "Normal Form of Benefit" shall mean the normal
form of monthly retirement benefit provided under Section 3.01 of the Employer's
Retirement Plan.

2.18     Normal Retirement Date.  "Normal Retirement Date" shall mean a
Participant's Termination Date if the termination occurs on or after the date
the Participant attains age sixty-two (62).

PAGE 7-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.19     Participant.  "Participant" shall mean any individual who is
participating in or has participated in this Plan as provided in Article III.

2.20     Plan Year.  "Plan Year" shall mean the calendar year effective
November 30, 1994.

2.21     Retirement.  "Retirement" shall mean termination of a Participant's
employment with the Employer at the Participant's Early Retirement Date or
Normal Retirement Date, as applicable.

2.22     Retirement Plan.  "Retirement Plan" shall mean The Retirement Plan of
Idaho Power Company as may be amended from time to time.

2.23     Security Plan Retirement Benefit.  "Security Plan Retirement Benefit"
shall mean the benefit determined under Article VI of this Plan.

2.24     Target Retirement Percentage.  "Target Retirement Percentage" shall
equal six percent (6%) for each of the first ten (10) Years of Participation
plus an additional one percent (1%) for each Year of Participation, exceeding
ten (10). The maximum Target Retirement Percentage shall be seventy-five percent
(75%).

2.25     Termination Date.  "Termination Date" shall mean the actual date a
Participant's employment with the Employer terminates by resignation, discharge,
death, Retirement or by any other method.

PAGE 8-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


2.26     Years of Participation.  "Years of Participation" shall be twelve (12)
month periods, and portions thereof, which shall begin on the earlier of the
date an individual, who has been designated by the Employer, is approved by the
Administrative Committee, pursuant to Section 3.1, or the date designated by the
Administrative Committee, and shall end on the earliest of a Participant's
Termination Date, the date the Participant experiences a change in status, as
provided in Sections 3.3 and 3.4, or December 31, 2004.  Partial Years of
Participation, if any, shall be used in determining benefits under this Plan.

PAGE 9-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                                   ARTICLE III

                                                PARTICIPATION AND VESTING

3.1       Eligibility.  Eligibility to participate in this Plan is limited to
those key employees of the Employer who are designated, from time to time, by
the Employer subject to approval of the Administrative Committee.

3.2       Vesting.  A Participant shall be one hundred percent (100%)
immediately vested.

3.3       Change in Employment Status.  If the Employer determines that a
Participant's employment performance or classification is no longer at a level
which deserves participation in this Plan, but does not terminate the
Participant's employment with the Employer, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant's accrued
benefit as of the date of the change in employment status.  In such an event,
the benefits payable to the Participant shall be based solely on the
Participant's Years of Participation and Final Average Monthly Compensation as
of such date. The benefit shall be calculated under the early retirement
provisions pursuant to Sections 6.2 and 6.3(a), with commencement of benefit not
earlier than the later of the Termination Date or the Participant's Early
Retirement Date.

3.4       Non-Participating Affiliate.   A Participant, who subsequently is
transferred to an affiliated company that does not provide for participation in
this Plan, may be allowed to continue participation under the Plan subject to
the approval of the Administrative Committee.  A Participant who is not allowed
to continue participation in this Plan will not have benefits determined nor
receive benefits under Article VI until his or her Termination Date.

PAGE 10-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


ARTICLE IV

                                                           BENEFIT ELECTION

4.1       Benefit Election.  Participants in this Plan prior to December 1, 1994
or, if the Participant is deceased, the Beneficiary of such Participant, must
elect to receive in the 30-day period immediately prior to receipt of any
benefits under this Plan, (a) the Frozen Benefit (the Frozen Retirement Benefit
or Frozen Survivor Benefit); or (b) the benefit accrued under this Plan as in
effect after November 30, 1994. 

A Participant may at any time prior to death or commencing benefits elect
pursuant to Section 5.3(b) that upon their death before commencing benefits, the
Frozen Survivor Benefit be paid to the designated Beneficiaries.  This election
may be revoked by the Participant at any time. This election requires spousal
consent if the Participant is married. 

4.2       Commencement of Benefits.  A Participant or a Beneficiary shall
determine the date when benefits shall commence within the time authorized by
the Plan.

PAGE 11-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                                    ARTICLE V

                                                          SURVIVOR BENEFITS

5.1       Pre-retirement Survivor Benefits.  If a Participant dies while
employed by the Employer, the Employer shall pay a survivor benefit to such
Participant's Beneficiary as follows:

(a)        Amount.  The pre-termination survivor benefit shall be equal to
sixty-six and two-thirds percent (66 2/3%) of the retirement benefit calculated
under Article VI assuming retirement occurred at the later of age sixty-two (62)
or date of death.  Final Average Monthly Compensation and the Retirement Plan
benefit shall be determined as of the date of the Participant's death.  For
purposes of this section (a), the Retirement Plan benefit shall be the accrued
benefit determined as of the date of death as defined in the Retirement Plan.

(b)        Payment.  If the Participant is married on the date of death, the
benefits shall be paid to the spouse of the Participant for the life of the
spouse beginning on the first day of the month coincident with or following the
date of death.  If the spouse's date of birth is more than ten (10) years after
the Participant's date of birth, the monthly benefit shall be reduced using the
Actuarial Equivalent factors to reflect the number of years over ten (10) the
spouse is younger than the Participant.  If the Participant is unmarried on the
date of death, the benefit shall be paid to the Participant's Beneficiary in a
lump sum that is the Actuarial Equivalent of the value of a death benefit
payable to an assumed spouse the same age as the Participant.

PAGE 12-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


5.2       Post-termination Survivor Benefit.

(a)        Death Prior to Commencement of Benefits.  If a Participant dies prior
to commencement of benefits but after reaching a Termination Date:

(i)         Amount.  The amount of the post-termination survivor benefit shall
be equal to sixty-six and two thirds percent (66 2/3%) of the retirement benefit
payable to the Participant.

(ii)        Payment.  If the Participant is married on the date of death, the
benefits shall be paid to the spouse of the Participant for the life of the
spouse beginning on the first day of the month coincident with or following the
date of death.  If the spouse's date of birth is more than ten (10) years after
the Participant's date of birth, the monthly benefit shall be reduced using
Actuarial Equivalent factors to reflect the number of years over ten (10) the
spouse is younger than the Participant.  If the Participant is unmarried on the
date of death, the benefit shall be paid to the Participant's Beneficiary in a
lump sum that is the Actuarial Equivalent of the value of a death benefit
payable to an assumed spouse the same age as the Participant.

(b)        Death After Commencement of Benefits.  If a Participant dies after
commencement of benefits, a survivor benefit will be paid only if, and to the
extent provided for, under the form of benefit elected by the Participant
pursuant to Sections 6.6.

5.3       Survivor Benefit Election for Participants Prior to December 1, 1994. 

PAGE 13-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


(a)        Death Prior to Commencing Benefits and Making Frozen Survivor Benefit
Election.  As described in Section 4.1, if a Participant who participated in
this Plan prior to December 1, 1994 dies prior to commencing benefits, the
Beneficiary of the Participant must elect to receive (a) the Frozen Survivor
Benefit; or (b) the benefit accrued under Section 5.1 of this plan as in effect
after November 30, 1994.  If the Participant was unmarried at the time of the
Participant's death and more than one primary Beneficiary has been designated,
the Beneficiaries shall be deemed to have elected the benefit of highest value
based on the Actuarial Equivalent basis specified in Section 2.1 of this Plan.

(b)        Election of Frozen Survivor Benefit Prior to Commencing Benefits.  A
Participant may at any time prior to commencing benefits elect that, upon their
death before commencing benefits, the Frozen Survivor Benefit be paid to the
designated Beneficiary(ies).  This election, including the Beneficiary(ies)
designation, requires spousal consent if married.  This election may be revoked
by the Participant at any time.  If this election is made and the Participant
dies before commencing benefits, the Frozen Survivor Benefit shall be paid to
the Beneficiary(ies) in lieu of the survivor benefits described in Sections 5.1
and 5.2.

5.4       Suicide.  In the event a Participant commits suicide within one (1)
year of initially entering this Plan, no benefits shall be payable hereunder to
the Participant's Beneficiaries.

PAGE 14-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


ARTICLE VI

SECURITY PLAN RETIREMENT BENEFITS

6.1       Normal Retirement Benefit.  If a Participant's employment with the
Employer terminates at a Normal Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Normal Retirement Date.  Payment of this benefit
cannot be deferred.  The monthly Security Plan Retirement Benefit shall equal
the Target Retirement Percentage multiplied by the Participant's Final Average
Monthly Compensation, less the amount of the Participant's retirement benefit
under the Retirement Plan Normal Form of Benefit regardless of the form actually
selected by the Participant under the Retirement Plan.

6.2       Early Retirement Benefit.  If a Participant's employment with the
Employer terminates at an Early Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Early Retirement Date. Payment of this benefit cannot
be deferred. The monthly Security Plan Retirement Benefit shall be equal to the
Target Retirement Percentage, multiplied by the Early Retirement Factor and by
the Participant's Final Average Monthly Compensation, less the amount of the
Participant's retirement benefit under the Retirement Plan Normal Form of
Benefit payable at the Participant's Early Retirement Date.

PAGE 15-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


6.3       Early Retirement Factor. If a Participant's employment with an
Employer terminates before the Participant's Normal Retirement Date, the Target
Retirement Percentage shall be multiplied by one (1) of the following Early
Retirement Factors.

(a)        If termination occurs with approval or if the Participant's
employment with the Employer terminates within a Change in Control Period, the
Early Retirement Factor shall be as described below:

Exact Age When Payments Begin

 Early Retirement Factor

 62

100%

61

96%

60

92%

59

87%

58

82%

57

77%

56

72%

55

67%

Early Retirement Factors will be prorated to reflect retirement based upon
completed months rather than an exact age.

PAGE 16-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


(b)        If termination occurs without approval and the Participant has not
terminated within a Change in Control Period, the Early Retirement Factor shall
be the factor described in (a) above, times a fraction equal to the
Participant's Years of Participation at termination divided by the Years of
Participation the Participant would have had at Participant's Normal Retirement
Date if the Participant had continued to be employed by the Employer.

(c)        Authorization to grant approval for early retirement is vested with
the Compensation Committee for elected officers of the Employer and with the
Chief Executive Officer of the Employer for non-officers.

6.4       Early Termination Benefits.   If a Participant's employment with the
Employer terminates prior to his or her death, prior to his or her Early
Retirement Date, and not within a Change in Control Period, the Employer shall
pay to the Participant, commencing on the first day of the month following the
Participant's fifty-fifth (55th) birthday, the Security Plan Retirement Benefit
as determined under this section.

(a)        The Target Retirement Percentage shall be calculated based upon the
Years of Participation and then multiplied by a fraction equal to the
Participant's actual Years of Participation divided by the Years of
Participation the Participant would have had at the Normal Retirement Date if
the Participant had continued to be employed by the Employer to age sixty-two
(62).  The adjusted Target Retirement Percentage shall be multiplied by the
factor described in Section 6.3(a) for each month between the Participant's
benefits commencement date (age 55) and age sixty-two (62).

(b)        The Early Termination Benefit shall be offset by the Retirement Plan
Normal Form of Benefit payable on the date of benefit commencement (age 55)
regardless of service.

PAGE 17-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


6.5       Termination After Change in Control.   If a Participant's employment
terminates within the Change in Control Period prior to his or her Normal
Retirement Date, the Participant shall receive, beginning on the later of the
attainment of age fifty-five (55) or the Participant's actual termination date,
the Early Retirement Benefit calculated with the Early Retirement Factors set
forth in 6.3(a).

6.6       Form of Payment.  The Security Plan Retirement Benefit shall be paid
as a single life annuity for the lifetime of the Participant.

                        (a)        The Participant may also elect to receive
Actuarial Equivalent payments in one of the forms of benefit listed below:

(i)         A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to two-thirds (2/3) of the Participant's
benefit.

(ii)        A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to the Participant's benefit.

(iii)               A single life annuity, if the Participant had previously
elected one of the joint and survivor annuity options listed above.

PAGE 18-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                    ARTICLE VII

                                            OTHER RETIREMENT PROVISIONS

7.1       Disability.  During a period of Disability, a Participant will
continue to accrue Years of Participation, and Compensation shall be credited to
a Participant who is receiving Disability benefits at the full time equivalent
rate of pay that was being earned immediately prior to becoming disabled.

7.2       Withholding Payroll Taxes.  The Employer shall withhold from payments
made hereunder any taxes required to be withheld from a Participant's wages
under federal, state or local law.

7.3       Payment to Guardian.  If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of property, the Administrative Committee may direct payment of such Plan
benefit to the guardian, legal representative or person having the care and
custody of the minor, incompetent or incapable person.  The Administrative
Committee may require proof of incompetency, minority, incapacity or
guardianship, as it may deem appropriate, prior to distribution of the Plan
benefit.  The distribution shall completely discharge the Administrative
Committee and the Employer from all liability with respect to such benefit.

PAGE 19-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


7.4       Accelerated Distribution.  Notwithstanding any other provision of the
Plan, a Participant shall be entitled to receive, upon written request to the
Administrative Committee, a lump sum distribution equal to ninety percent (90%)
of the Actuarial Equivalent accrued Security Plan Retirement Benefit, as of the
date thirty (30) days after notice is given to the Administrative Committee. 
The remaining balance of ten percent (10%) shall be forfeited by the
Participant.  The amount payable under this section shall be paid in a lump sum
with ten (10) days following the thirty (30) day period outlined above.  If a
Participant requests and obtains an accelerated distribution under this Section
7.4 and remains employed by the Employer, participation will cease and there
will be no future benefit accruals under this Plan.  Following the death of a
Participant, the Beneficiary may, at any time, request an accelerated
distribution under this section.  If the deceased Participant named multiple
Beneficiaries, then all named Beneficiaries must consent to and request an
accelerated distribution.  The benefit payable to the Beneficiary shall be equal
to ninety percent (90%) of the Actuarial Equivalent of the Security Plan
Retirement Benefit payable to the Beneficiary.  Payment of an accelerated
distribution pursuant to this Section 7.4 shall completely discharge the
Employer's obligation to the Participant and any Beneficiaries under this Plan.
Distribution of the Frozen Retirement Benefit and the Frozen Survivor Benefit
may not be accelerated.

PAGE 20-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                                 ARTICLE VIII

                                                  BENEFICIARY DESIGNATION

8.1       Beneficiary Designation for Participant Not Eligible for Frozen
Survivor Benefit.  If the Participant is married, the Beneficiary shall be the
Participant's spouse.  Each unmarried Participant shall have the right, at any
time, to designate any person or persons as Beneficiary or Beneficiaries (both
primary as well as contingent) to whom payment under this Plan shall be made in
the event of the Participant's death prior to the discharge of the Employer's
obligation under this plan.

Any Beneficiary designation may be changed by a Participant by the filing of a
written form prescribed by the Administrative Committee.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.  Any finalized divorce or marriage (other than common law) of a
Participant subsequent to the date of filing of a Beneficiary designation form
shall automatically revoke the prior designation.  If a Participant fails to
designate a Beneficiary as provided above, or if the Beneficiary designation is
revoked by marriage or divorce, without execution of a new designation, or if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then Participant's designated
Beneficiary shall be deemed to be the person or persons surviving the
Participant in the first of the following classes in which there is a survivor,
share and share alike:

(a)        the Participant's surviving spouse;

PAGE 21-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


(b)        the Participant's children, except that if any of the children
predecease the Participant but leave issue surviving, the issue shall take by
right of representation;

(c)        the Participant's personal representative (executor or
administrator).

8.2       Beneficiary Designation for Participant Eligible for Frozen

Survivor Benefit.

(a)        Frozen Survivor Benefit Elected.  If the Participant elects the
Frozen Survivor Benefit pursuant to Section 5.3(b), the Participant shall
designate any person or persons as Beneficiary or Beneficiaries (both primary as
well as contingent) to whom payment of the Frozen Survivor Benefit shall be made
in the event of the Participant's death prior to commencement of benefits under
this Plan.  If the Participant is married, designation of a Beneficiary other
than the spouse shall require spousal consent.  Any future change in Beneficiary
shall also require spousal consent.

(b)        Frozen Survivor Benefit Not Elected by Married Participant.  If the
Participant does not elect the Frozen Survivor Benefit pursuant to Section
5.3(b) and the Participant is married, the Participant's spouse shall be the
Beneficiary to whom payment of the Frozen Survivor Benefit shall be made in the
event of the Participant's death prior to the commencement of benefits under the
Plan.

PAGE 22-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


(c)        Frozen Survivor Benefit Not Elected by Unmarried Participant.  If the
Participant does not elect the Frozen Survivor Benefit pursuant to Section
5.3(b) and the Participant is unmarried, the Participant shall designate any
person or persons as Beneficiary(ies) (both primary as well as contingent) to
whom payment of the Frozen Survivor Benefit shall be made in the event of the
Participant's death prior to the commencement of benefits under this Plan.

Any Beneficiary designation may be changed by a Participant by filing a written
form prescribed by the Administrative Committee.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.

Any finalized divorce or marriage (other than common law) of a Participant
subsequent to the date of filing a Beneficiary designation form shall
automatically revoke the prior designation unless the Frozen Survivor Benefit
has been elected pursuant to Section 5.3(b) and a nonspouse beneficiary
designated.  If a Participant fails to designate a Beneficiary as provided
above, or if the Beneficiary designation is revoked by marriage or divorce,
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then Participant's designated Beneficiary shall be
deemed to be the person or persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:

(a)        the Participant's surviving spouse;

(b)        the Participant's children, except that if any of the children
predecease the Participant but leave issue surviving, the issue shall take by
right of representation;

(c)        the Participant's personal representative (executor or
administrator).

PAGE 23-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


8.3       Beneficiary Designation at Commencement of Benefits.  Notwithstanding
any Beneficiary designation made pursuant to Sections 8.1. and 8.2, a
Participant who commences retirement benefits under Article VI shall:

(a)        If they elect the Frozen Retirement Benefit, designate a Beneficiary
or Beneficiaries (primary as well as contingent) to whom any remainder of the
payments shall be made in the event of their death prior to receiving 180
payments.

(b)        If they elect the benefit accrued under Article VI as in effect after
November 30, 1994, the Beneficiary shall be the spouse pursuant to an election
under Section 6.6.  If no election has been made under Section 6.6(b), no
benefits are payable upon the Participant's death.

8.4       Effect of Payment.  The payment to the Beneficiary shall completely
discharge Employer's obligations under this Plan.

PAGE 24-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                     ARTICLE IX

                                                            ADMINISTRATION

9.1       Administrative Committee Duties.  This Plan shall be administered by
an Administrative Committee, which shall be the Chief Executive Officer of the
Company and the Fiduciary Committee approved by the Compensation Committee.  The
Administrative Committee shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions including interpretations of
this Plan, as may arise in connection with the Plan.  A majority vote of the
Administrative Committee members shall control any decision.

In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit and may from time to time consult with counsel who may be counsel to
the Employer.

Subject to Article X, the decision or action of the Administrative Committee in
respect of any questions arising out of, or in connection with, the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

PAGE 25-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


9.2       Indemnity of Administrative Committee.  To the extent permitted by
applicable law, the Employer shall indemnify, hold harmless and defend the
Administrative Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
provided that the Administrative Committee was acting in accordance with the
applicable standard of care.  The indemnity provisions set forth in this Article
shall not be deemed to restrict or diminish in any way any other indemnity
available to the Administrative Committee members in accordance with the
Articles or By-laws of the Company.

PAGE 26-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                                    ARTICLE X

                                                         CLAIMS PROCEDURE

10.1     Claim.  Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Administrative Committee who shall respond in
writing as soon as practicable.

10.2     Denial of Claim.  If the claim or request is denied, the written notice
of denial shall state:

(a)        the reason for denial, with specific reference to the Plan provisions
where applicable on which the denial is based;

(b)        a description of any additional material or information required and
an explanation of why it is necessary; and

(c)        an explanation of the Plan's claims review procedure.

10.3     Review of Claim.  Any person whose claim or request is denied or who
has not received a response within thirty (30) days may request a review by
notice given in writing to the Administrative Committee.  The claim or request
shall be reviewed by the Administrative Committee who may, but shall not be
required to, grant the claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

PAGE 27-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


10.4     Final Decision.  The decision on review shall normally be made within
sixty (60) days.  If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days.  The decision shall be in writing and shall
state the reason and any relevant Plan provisions.  All decisions on review
shall be final and bind all parties concerned.

PAGE 28-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                ARTICLE XI

                                 TERMINATION, SUSPENSION OR AMENDMENT

11.1     Termination, Suspension or Amendment of Plan.  The Board may, in its
sole discretion, terminate or suspend this Plan at any time or from time to
time, in whole or in part.  The Compensation Committee may amend this Plan at
any time or from time to time.  Any amendment may provide different benefits or
amounts of benefits from those herein set forth.  However, no such termination,
suspension or amendment or other action with respect to the Plan shall adversely
affect the benefits of Participants which have accrued prior to such action, the
benefits of any Participant who has previously retired, or the benefits of any
Beneficiary of a Participant who has previously died.  Furthermore, no
termination, suspension or amendment shall alter the applicability of the
vesting schedule in Section 3.2 with respect to a Participant's accrued benefit
at the time of such termination, suspension or amendment.

11.2     Change in Control.  Notwithstanding Section 11.1 above, during a Change
in Control Period, neither the Board nor the Administrative Committee may
terminate this Plan with regard to accrued benefits of current Participants.  No
amendment may be made to the Plan during a Change in Control Period which would
adversely affect the accrued benefits of current Participants, the benefits of
any Participant who has retired, or the Beneficiary of any Participant who has
died.  The Plan shall continue to operate and be effective with regard to all
current or retired Participants and their Beneficiaries during any Change in
Control Period.

PAGE 29-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


                                                ARTICLE XII

                                                             MISCELLANEOUS

12.1     Unfunded Plan.  This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
"management or highly compensated employees" within the meaning of Sections 201,
301 and 401 of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA.

12.2     Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or asset of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer.  Except as may be provided in Section 12.3, such
policies, annuity contracts or other assets of the Employer shall not be held
under any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligation of the Employer under this Plan.  Any and all of
the Employer's assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of the Employer.  The Employer's obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future.

PAGE 30-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


12.3     Trust Fund.  The Employer shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, the Employer may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of providing for the payment of such benefits.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer's creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.

12.4     Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable.  No part of the amount payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of  Participant's or any other
person's bankruptcy or insolvency.

12.5     Not a Contract of Employment.  The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant, and the Participant (or Participant's Beneficiary) shall
have no rights against the Employer except as may otherwise be specifically
provided herein.  Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.

PAGE 31-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------


12.6     Governing Law.  The provisions of this Plan shall be construed,
interpreted and governed in all respects in accordance with the applicable
federal law and, to the extent not preempted by such federal law, in accordance
with the laws of the State of Idaho without regard to the principles of
conflicts of laws.

12.7     Validity.  If any provision of this Plan shall be held illegal or
invalid for any reason, the remaining provisions shall nevertheless continue in
full force and effect without being impaired or invalidated in any way.

12.8     Notice.  Any notice or filing required or permitted to be given  under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail or fax.  The notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

12.9     Successors.  Subject to Section 11.1, the provisions of this Plan shall
bind and inure to the benefit of the Employer and its successors and assigns. 
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.

IDAHO POWER COMPANY

By:  ________________________________

                        Chief Executive Officer

By:  ________________________________

Secretary

PAGE 32-SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES

--------------------------------------------------------------------------------